DETAILED ACTION
The Amendment filed December 15th, 2020 has been entered and fully considered. Claims 1 and 3-15 remain pending in this application. Claim 1 has been amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brenneman et al., (hereinafter ‘Brenneman’, U.S. PGPub. 2016/0058452) in view of Faul et al., (hereinafter ‘Faul’, U.S. PGPub. No. 2012/0010556) and Spilker et al., (hereinafter ‘Spilker’, U.S. Pat. 8,200,466).
Regarding claims 1, 4 and 13, Brenneman teaches the method of the formation of a flow pathway (fistula) by advancing a first catheter ([0055]) into a first blood vessel of the patient, wherein the first catheter comprises an electrode ([0056]: energy delivery device) ([0097]: fistula is created between a first and second vessel, wherein a guide wire is placed within the starting vessel, and the “fistula can be created using one or more fistula creation devices that are advanced over the vessel-to-vessel guidewire”). The fistula is formed in order to treat systemic arterial hypertension such as drug resistant hypertension ([0019]), wherein the fistula can be configured to provide desired therapeutic benefits such as a reduction in diastolic and/or systolic blood pressure ([107]). Brenneman further teaches selecting a fistula characteristic based on a desired amount of blood pressure reduction ([0112]: “patients with hypertension received a significant and beneficial drop in blood pressure as a result of the fistula creation,"), and teaches the method of performing a procedural planning assessment of a patient ([0145]) in order to orient the vein and artery before the procedure. The patient procedural planning (step 510, Fig. 5) comprises orienting the vessels of interest for fistula formation through the analysis of one or more images provided by an imaging apparatus such as a fluoroscope ([0146]), and is followed by (at step 530, Fig.5) selecting a fistula location based off the imaging of the vein ([0143]-[0150]). Brenneman further teaches forming a second fistula ([0161]) during the same clinical procedure, wherein in forming the second fistula, imaging would have to occur at both fistula locations, thus teaching the modeling of a fistula network to treat hypertension and reduce blood pressure to a desired amount (Fig. 5; [0143]-[0149]; [0107]; [0112]).
Although Brenneman discloses wherein the fistula is configured to provide a significant and beneficial drop in blood pressure ([0112]), Brenneman is silent regarding wherein the desired amount of blood pressure reduction is at least 15% from baseline systolic blood pressure by 30 days. 
However, in the same field of endeavor, Faul teaches a similar method of treating a patient having hypertension ([0007], [0022]-[0023]) comprising the formation of a flow pathway wherein the fistula characteristics can be configured to provide desired therapeutic benefits such as a reduction in blood 
Further, although Brenneman discloses a model (see above), Brenneman in view of Faul fail to explicitly disclose the model to be a lumped parameter model. 
However, in the same field of endeavor, Spilker teaches selecting a variety of sets of hemodynamic objectives and parameters through the use of a cardiovascular model (a lumped parameter model) that matches the hemodynamic features of a patient. This design is utilized in order to predict or determine the results of a variety of surgical options based on the lumped parameter model before 
In view of the modification of Brenneman in view of Spilker, the combination necessarily teaches the fistula creates a parallel low resistance pathway based on the lumped parameter model to thereby reduce the blood pressure of the patient as required by claim 13.
Regarding claim 3, Brenneman further teaches wherein the patient has a systolic blood pressure of more than about 150 mmHg ([0009]: blood pressure greater than 180 mmHg, between 160mmHg and 180mmHg prior to creation of flow pathway).
Regarding claim 5, Brenneman further discloses numerous locations for the creation of a fistula between and artery and a vein ([0092], [0098], see Fig. 1) in order to provide a reduction in diastolic and/or systolic blood pressure ([0107]), wherein the drop in blood pressure may be significant and beneficial as a result of fistula creation ([0112]).
Regarding claim 6
Regarding claim 8, Brenneman further discloses modifying one or more of the first blood vessel and the second blood vessel ([0045] - [0046], see modifying the flow pathway procedures, including creating a second flow pathway; also see [0102] “an energy delivery catheter such as a catheter configured to deliver energy to tissue proximate a fistula”, thereby meeting the limitation of modifying one or more of the first blood vessel and the second blood vessel at the site of the fistula).
Regarding claim 11, Brenneman further discloses the modification of one or more of the first blood vessel and the second blood vessel after the creation of a fistula with a stent in order to treat possible complications associated with fistula formations such as venous stenosis ([0120]).
Regarding claim 12, Brenneman further discloses wherein modifying one or more of the first blood vessel and the second blood vessel comprises occluding the fistula though a fistula-occlusive procedure ([0104]).
Regarding claim 14, Brenneman in view of Faul and Spilker teach all of the limitations of the method according to claim 13. Brenneman further discloses forming one or more additional fistulas between the first blood vessel and the second blood vessel to create one or more additional parallel low resistance pathways ([0098], “numerous locations for the fistula can be selected, such as a fistula located between an artery and vein”; also see [0101], for STEP 40 and creation of an additional fistula).
Regarding claim 15, Brenneman in view of Faul and Spilker teach all of the limitations of the method according to claim 14. In view of the prior modification of Brenneman in view of Faul and Spilker, Brenneman in view of Faul and Spilker necessarily teach wherein forming the one or more additional fistulas (see claim 14 for additional fistulas) is based on the lumped parameter model of the fistula network and the desired amount of blood pressure reduction. See rejection of claim 1 for obviousness rejection.
Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brenneman in view of Faul and Spilker as applied to claims 1 and 3-6, 8, and 11-15 above, and further in view of Miller et al., (hereinafter ‘Miller’, U.S. PGPub. No 2012/0302935).
Regarding claim 7, Brenneman in view of Faul and Spilker teach all of the limitations of the method according to claim 6, but are silent regarding wherein the fistula characteristic comprises the fistula arrangement, the fistula arrangement comprising a series of fistulas located axially along the blood vessels. 
However, in the same field of endeavor, Miller teaches a similar method of treating a patient having hypertension comprising advancing a first catheter into a first blood vessel (942) of the patient, wherein the first catheter (930) comprises an electrode (936) ([0168]: method of advancing a catheter into a first blood vessel to a target location) and forming a fistula between a first blood vessel and a second blood vessel ([0167]: forming a fistula between two closely-associated blood vessels) to reduce a blood pressure of the patient ([0004]: for fistula to help treat hypertension and lower venous pressure). Miller teaches that the formation of the fistula characteristic comprises forming the fistula arrangement, wherein the fistula forming catheter comprises an electrode, wherein the electrode may have a plurality of ablation surfaces ([0059]). Miller further teaches variations of an electrode on a fistula forming catheter wherein the electrode may have a first ablation surface located on a first side of a catheter, and a second ablation surface located distal or proximal to the first ablation surface along the first side of the catheter ([0059]). This electrode configuration may allow for the formation of two fistulas ([0059]) along the same first side on the catheter, wherein one fistula is located either proximal or distal relative to the other fistula formation forming a fistula arrangement. It is well known in the art (as can be seen in Miller) to provide a variety of different electrode catheter configurations having any number of ablation surfaces in order to achieve a desired result (i.e. fistula or pattern of fistulas). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Brenneman in view of Faul and Spilker to include wherein the fistula characteristic comprises the fistula arrangement, the fistula arrangement comprising a series of fistulas located axially along the blood vessels as taught by Miller. This modification would have merely comprised a simple substitution of one well known electrode catheter configuration for another in order to produce a predictable result (i.e. the 
Regarding claims 9 and 10, Brenneman in view of Faul and Spilker teach all of the limitations of the method according to claim 8, but are silent regarding wherein modifying one or more of the first blood vessel and the second blood vessel comprises shrinking one or more of the first blood vessel and the second blood vessel proximal to the fistula and wherein modifying one or more of the first blood vessel and the second blood vessel comprises shrinking a fistula site prior to forming the fistula.
However, in the same field of endeavor, Miller teaches a similar method of treating a patient having hypertension comprising advancing a first catheter into a first blood vessel (942) of the patient, wherein the first catheter (930) comprises an electrode (936) ([0168]: method of advancing a catheter into a first blood vessel to a target location) and forming a fistula between a first blood vessel and a second blood vessel ([0167]: forming a fistula between two closely-associated blood vessels) to reduce a blood pressure of the patient ([0004]: for fistula to help treat hypertension and lower venous pressure). Miller further teaches the method of modifying one or more of the first blood vessel and the second blood vessel ([0132]-[0133]) wherein the modification comprises shrinking one or more of the first blood vessel and the second blood vessel proximal to the fistula ([0132]: reduction of inner diameter of blood vessel), in order to reduce the blood flow therethrough. Further, Miller also teaches wherein the modification comprises shrinking a fistula site prior to forming the fistula with contact of the electrode to the vessel wall ([0133]). Prior to the fistula formation, the application of heat from the electrode would cause scar tissue to form, shrinking and thickening the vessel wall, ([0133]: electrode 936 to damage or scar surrounding tissue thereby reducing blood flow). The modification of one or more of the first blood vessel and the second blood vessel is done in order to prevent one or more potential complications with fistula formation (such as steal syndrome), thereby increasing safety and preventing the need for an additional surgical procedure ([0133]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Brenneman in view of Faul and Spilker to include wherein modifying one or more of the first blood vessel and the second blood vessel .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-15 have been considered but are moot because the amendment has necessitated a new grounds of rejection. 
It is the Examiner’s position that Brenneman et al., (U.S. PGPub. 2016/0058452) in view of Faul et al., (U.S. PGPub. No. 2012/0010556) and Spilker et al., (U.S. Pat. 8,200,466) teach each and every limitation of the method according to independent claim 1. Specifically, Faul teaches a method of forming a fistula between a vein and artery ([0019]) in order to reduce blood pressure in a patient with hypertension, wherein the desired amount of blood pressure reduction is a at least 15% from baseline systolic blood pressure by 30 days ([0020]; [0022]-[0023]). Faul teaches that the shunt forming the flow pathway of the fistula may be adapted for implantation for an extended period of at least 4 weeks ([0020]) and that “the amount of blood diverted may be selected to lower mean pulmonary arterial blood pressure by at least 5% compared to the pulmonary arterial blood pressure prior to the shunt creation, usually by at least 10%, or at least 20%, and often at least 30% or greater” ([0023]). This is done in order to significantly reduce blood pressure in a patient with hypertension, and subsequently efficiently treat the hypertension and further allow the heart to beat at a reasonable and sustainable rate ([0020]; [0022]-[0023];[0038]). 
Further, Applicant’s remarks (pages 5-6) regarding unexpected results are not persuasive. Specifically, the Applicant has argued (page 5) that “[a]s measured at the 30-day follow-up, these thirteen patients experienced a mean drop in systolic blood pressure of 31.2 mmHg-about 19% (greater than 15%)”. It is unclear to the Examiner if the claimed “15%” is critical. The specification would need to provide support for criticality of this value. However if the results are in fact surprising and unexpected, it 
No further arguments have been set forth regarding the dependent claims. See rejection above for further clarification. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794